Citation Nr: 1533268	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim regarding whether the character his discharge from service is a bar to entitlement to VA compensation benefits.

2.  Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to April 1971.  He was discharged "under other than honorable conditions."  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts. 

In this regard, the Board notes that in December 2009, the appellant filed a claim for service connection for several conditions, including a psychiatric disability, a skin disorder, and a lung disability.  A February 2010 administrative determination notified him that his discharge from service was issued under conditions which constitute a bar to benefits administered by VA.  That letter reiterated that he had been notified on two prior occasions of this bar to VA benefits, in August 1978 and December 2001.  Later, in April 2011, the appellant's representative again submitted a service connection claim, which was denied in a September 2011 administrative determination.  

The Board notes that a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  Such written notification must apprise the claimant of his procedural and appellate rights.  38 C.F.R. § 19.25 (2014).

Here, the text of the February 2010 administrative determination did not contain proper notification of his appellate rights.  Rather, the decision merely enclosed forms by which the appellant could petition the service department to change the character of discharge or apply for a correction of military records.  See February 2010 VA Notification and Decision.   Accordingly, because the appellant did not receive proper notification, the February 2010 administrative decision never became final, and his December 2009 claim is thus the basis of the instant appeal.  See 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best, 10 Vet. App. at 325; Tablazon, 8 Vet. App. at 361 (1995); Hauck, 6 Vet. App. 518.  

In May 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing); a transcript of that hearing is of record.

The issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits on the underlying merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed December 2001 administrative decision determined that the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.
 
2.  Additional evidence received since the December 2001 administrative decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to VA benefit payments based on the character of discharge.


CONCLUSIONS OF LAW

1.  The December 2001 administrative decision that found that the appellant's character of discharge constitutes a bar to payment of VA compensation benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has since been submitted to reopen the claim of claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board has determined that evidence currently of record is sufficient to reopen the appellant's claim regarding whether the character his discharge from service is a bar to entitlement to VA compensation benefits.  This award thus represents a complete grant of the benefits as concerning that issue.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. New and Material Evidence

Here, a September 1971 VA administrative decision determined that the appellant's discharge from service was issued under conditions which constitute a bar to benefits administered by VA.  The appellant was notified of this decision and his appellate rights by letter dated September 9, 1971; however, he did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  

In July 1977, the appellant's military discharge was upgraded to under honorable conditions (general) under the Department of Defense Discharge Review Program (Special).  See July 6, 1977 Case Report and Directive, Discharge Review Board, Statement of Findings, Conclusions & Reasons (DD Form 2067).  However, the appellant's discharge was subsequently reviewed by the United States Army Discharge Review Board, which determined that the upgraded discharge was unwarranted, effectively nullifying the July 1977 action.  See June 1978 Discharge Review Board Case Report and Directive (OSA Form 172).  Since the second decision of the Army Discharge Review Board was not favorable to the appellant, the service characterization of his discharge for service from August 1967 to April 1971 reverted back to the original discharge "under conditions other than honorable."  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(f), (g), (h).  See also D'Amico v. West, 12 Vet. App. 264, 266 (1999) (reflecting that, following an upgrade by a special discharge review program, a second separate determination must be made, and, if that decision is "not favorable, the person would not be entitled to VA benefits").

Thereafter, an August 1978 VA administrative decision again determined that the appellant's discharge from service was issued under conditions which constitute a bar to benefits administered by VA.  Although the appellant was notified of this decision and his appellate rights, he did not appeal.  See 38 C.F.R. §§ 19.25, 20.200, 20.201, 20.302.  And new and material evidence was not received within one year of the August 1978 administrative decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Accordingly, this decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).



The appellant subsequently filed an application for compensation in December 2001, claiming entitlement to service connection for posttraumatic stress disorder (PTSD) and an unspecified disability related to exposure to herbicides.  Later that month, VA notified the appellant that, based on the previous August 1978 administrative decision finding that his discharge from service was issued under conditions which constitute a bar to benefits administered by VA, he did not qualify for the benefit for which he applied.  See December 2001 Notification Letter.  Additionally, that letter notified the appellant of his appellate rights, in accordance with 38 C.F.R. § 19.25.  However, he did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the December 2001 administrative decision.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466 (2009); see also Evans, 9 Vet. App. at 282-3.  This decision is, therefore, final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Accordingly, new and material evidence is required to reopen the claim.  See 38 C.F.R. § 3.156(a).  Here, new and material evidence has been received in the form of a records of VA psychiatric treatment reflecting a diagnosis of posttraumatic stress disorder (PTSD), related to his combat experience in Vietnam, as well as the Veteran's testimony at the May 2015 Board hearing concerning the circumstances surrounding his discharge.  See Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the December 2001 VA administrative decision, the evidence of record did not reflect that the appellant had been diagnosed with PTSD or any other psychiatric disorder related to his military service.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing that the character of the appellant's discharge does not constitute a bar to payment of VA compensation benefits.  See 38 C.F.R. § 3.12(c)(6) (providing that a discharge or release from service by reason of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL of at least 180 days constitutes a bar to the payment of benefits absent "compelling circumstances to warrant the prolonged unauthorized absence").  See also 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


ORDER

New and material evidence having been submitted, issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits is reopened; the appeal is granted to this extent only.  


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

Historically, the appellant entered service in August 1967.  He had overseas service in the Republic of Vietnam (RVN) from June 1968 to February 1969.  The evidence of record indicates numerous disciplinary offenses, including "numerous AWOL [absence without leave] offenses totaling approximately 122 days, lost time due to confinement by military authorities of 29 days, lost time due to confinement by civilian authorities for 30 days, an Article 15 on 12-19-68 for failure to report to his place of duty, and an Article 15 on 7-30-70 for failure to report to his place of duty and disobeyance of an order.  In addition, the [appellant] received a Summary Court martial on 8-19-70 for an AWOL period from 8-8-70 to 8-12-70 and a Special Court Martial on 6-17-69 for an AWOL offense from 3-13-69 to 4-10-69."  See August 1978 VA Administrative Decision.  He received a discharge "under other than honorable conditions" in April 1971 following his request for a discharge for the good of the service in lieu of court martial.  See, e.g., August 1971 VA Administrative Decision.  

Also, as noted, in July 1977, the appellant's military discharge was upgraded to under honorable conditions (general) under the Department of Defense Discharge Review Program (Special).  See July 6, 1977 Case Report and Directive, Discharge Review Board, Statement of Findings, Conclusions & Reasons (DD Form 2067).  However, in June 1978, an Army Discharge Review Board (ADRB), acting under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  The ADRB determined that the upgraded discharge was unwarranted.  See June 1978 Discharge Review Board Case Report and Directive (OSA Form 172).  Accordingly, the service characterization of his discharge for service from August 1967 to April 1971 reverted back to the original discharge "under conditions other than honorable."  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(f), (g), (h); D'Amico, 12 Vet. App. at 266.

Thereafter, in August 1978, the RO determined that the appellant's discharge from service was issued under conditions which constituted a bar to benefits administered by VA.  Specifically, the RO determined that the appellant was discharged because of "willful and persistent misconduct," which is a discharge "not under conditions other than dishonorable" and thus precludes the payment of VA benefits.  See August 1978 VA Administrative Decision.

An individual seeking VA benefits must first establish status as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Accordingly, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2014). 

The February 2010 VA administrative decision informed the appellant that the previous August 1978 decision concerning the character of his discharge was a bar to benefits.  Thus, the threshold issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits, which has been reopened as previously discussed, must first be adjudicated before any action on his service connection claim can be taken by the Agency of Original Jurisdiction (AOJ).

In this regard, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered. 38 C.F.R. § 3.12(c).  The Board notes that, based upon the appellant's service and disciplinary history as reflected in the August 1971 and August 1978 VA administrative decisions, the statutory bars do not apply.  While the appellant's undesirable discharge was based upon frequent AWOL periods, he did not have a period of AWOL that was continuous for at least 180 days.  Neither was he discharged or released as a conscientious objector, by reason of the sentence of a general court-martial, as an officer by reason of resignation for the good of the service, as a deserter, or as an alien.

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, which includes, generally, conviction of a felony; (4) Willful and persistent misconduct; and/or (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 

As pertinent to the instant case, willful misconduct is defined as an act involving wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  Moreover, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated." 38 U.S.C.A. § 5303(b).  

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014). 

In May 1997, VA's General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  Specifically, VA General Counsel noted that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  Id.  Additionally, as concerning the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community," generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

Further, a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (1997).  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

At his May 2015 Board hearing, and in statements and argument submitted throughout the pendency of the claim, the appellant has essentially argued that he was insane at the time of his in-service disciplinary problems.  The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Accordingly, given the evidence of record reflecting that the appellant has recently been diagnosed with PTSD related to his active service, see, e.g., July 2009 VA Psychiatry Attending Note ("It is more likely than not that his [chronic PTSD] is a direct result of his combat-related experiences during his repeated service in the Vietnam War."), the Board finds that a VA examination is warranted for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in April 1971.  

Additionally, the Board notes that, in conjunction with the appellant's claim, the RO obtained documentation from his personnel file pertaining to the facts and circumstances surrounding his discharge.  However, it does not appear that the RO obtained either the entire personnel file or any of his service treatment records.  In this regard, the appellant has generally asserted that he was in good standing during the early part of his active duty and that it was only later that he began to be cited for disciplinary violations.  See also June 1978 Discharge Review Board Case Report and Directive (reflecting the opinion of the minority that affirmance of the appellant's July 1977 military discharge upgrade by the Special Defense Discharge Review Program to under honorable conditions was warranted, given consideration of the appellant's "entire service and 24 months of good time").  Accordingly, in order to ensure that any future consideration of the appellant's claim is based on a complete record, and because the service personnel file and service treatment records are potentially relevant to the questions raised herein, on remand, the appellant's complete service personnel records and service treatment records should be obtained.

Additionally, the appellant's complete VA treatment records, and any relevant private treatment records that he identifies, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Consequently, the case is REMANDED for the following action:

1.  Ask the appellant to identify all sources of medical treatment or evaluation he has received for his psychiatric disability, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

If any identified records are not obtainable (or none exist), the appellant should be notified and the record clearly documented.

2.  Make arrangements to obtain any outstanding records of VA treatment and associate them with the electronic claims file.

3.  Make arrangements to obtain a complete copy of the appellant's service personnel records.

4.  Make arrangements to obtain a complete copy of the appellant's service treatment records, to include any clinical records, psychiatric treatment records, and hospitalization reports.

5.  Upon completion of the foregoing, schedule the appellant for an appropriate VA examination by a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in April 1971.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

After reviewing the file in full, conducting an examination of the appellant, performing any clinically indicated diagnostic testing, and eliciting a full psychiatric history from the appellant concerning the circumstances surrounding his disciplinary infractions and his resultant discharge from service, the VA psychiatric examiner is asked to provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the behavior that led to the appellant's discharge in April 1971 was due to psychiatric disability?

(b)  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?

In providing an answer to the above questions, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see also VAOPGCPREC 20-97, summarized in the body of the remand above, which explains the terms of this regulation.

In providing this opinion, the examiner is asked to consider and address, where necessary, the appellant's reports of his history at the May 1978 VA hearing and the May 2013 Board hearing, his VA psychiatric treatment records dated from December 2000 to May 2010, including specifically the July 2009 psychiatry attending note diagnosing PTSD, and any additional pertinet records associated with the file as a result of this remand.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and taking into account the appellant's reports of his history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


